Citation Nr: 0820733	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
indirect inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran had active military service from December 18, 
1973, through January 17, 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran's case was remanded to the 
RO for additional development in December 2004, and again in 
May 2006.

The Board notes that the veteran was initially denied service 
connection for a left indirect inguinal hernia in October 
1997.  The basis for the denial was that the hernia existed 
prior to service.  The RO found that there was no objective 
evidence that the pre-existing condition worsened as a result 
of service.  The veteran did not perfect an appeal.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2007).  In April 2001, the veteran filed an application to 
reopen his claim of service connection for a left indirect 
inguinal hernia.

The Board notes that this case was remanded twice by the 
Board, in part to provide the veteran with proper notice 
regarding the definition of "new and material evidence," 
and for the agency of original jurisdiction to re-adjudicate 
the veteran's claim with the correct standard in mind.  
38 C.F.R. § 3.156(a) (2001).  However, the record does not 
demonstrate that either of the requested actions has 
occurred.  Specifically, the AOJ was instructed to provide 
the veteran notice regarding the provisions of 38 C.F.R. 
§ 3.156(a) pertaining to claims to reopen that were received 
prior to August 28, 2001, noting that in this case, the 
veteran's claim to reopen was filed in April 2001.  Under 
38 C.F.R. § 3.156(a), for claims received prior to August 28, 
2001, evidence is considered to be "new" if it was not 
previously submitted to agency decision makers and it is not 
cumulative or redundant.  The evidence is "material" if it 
bears directly and substantially upon the specific matter 
under consideration and, by itself or in connection with 
evidence previously considered, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).

In this case, subsequent to the May 2006 Board remand, the 
veteran was sent a VCAA letter, explaining that new and 
material evidence must raise a reasonable possibility of 
substantiating the claim.  The Board notes that despite the 
May 2006 Board remand requesting that the AOJ provide the 
veteran notification of the proper standard for new and 
material evidence, the veteran was once again erroneously 
informed regarding the standard for what is considered new 
and material evidence.  Instead, he was notified of the 
definition for claims to reopen filed on or after August 28, 
2001.  It consequently appears that the AOJ continued to 
apply the wrong standard.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a remand 
by the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand order, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court also held that 
the Board errs in failing to ensure compliance with remand 
orders of the Board or the Court.  Id.  Given those 
pronouncements, another remand is now required.  38 C.F.R. § 
19.9 (2005).

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The veteran should be 
specifically told that "new and material 
evidence" means evidence not previously 
submitted to agency decisionmakers which 
bears directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
of the evidence of record at the time of 
the last prior final denial, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  He should 
be given opportunity to submit evidence 
and argument with this definition of new 
and material evidence in mind.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should again consider the issue on appeal 
in light of all information or evidence 
received.  The claim to reopen should be 
considered by application of the version 
of 38 C.F.R. § 3.156 in effect when the 
claim to reopen was filed.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  The 
supplemental statement of the case should 
refer to application of 38 C.F.R. § 3.156 
(2001), not the version of 38 C.F.R. 
§ 3.156 that became effective August 28, 
2001.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

